Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed August 24, 2021 have been entered. Accordingly, claims 1-23 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1 and 12. Claims 21-23 are newly presented. The previous 102 rejection of Chen (US Pub. No. 2011/0314970) has been withdrawn due to applicant’s amendments. However, the 103 rejections of Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) have been modified due amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308).
Regarding claim 1, Lin discloses: a hammer (Figures 1-4) comprising: 
a handle (element 11) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion (element 11) on a first end (see Detail A in the annotated figure below) and a grip portion (element 12) on a side surface of the handle (see Detail B in the annotated figure below); 
a head (element 20) coupled to the mounting portion of the handle (see col. 3, ll. 3-4) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 20 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising and a keyed hole (element 221) in a face of the head (element 22); and 
a striking insert (element 40) insert comprising a striking surface (element 42), an inner surface (see Detail B in the second annotated figure below) opposite the striking surface, and a keyed projection (element 41) extending from the inner surface toward the striking surface (see second annotated figure below showing portions of the keyed projection (element 41) extending from the inner ) , wherein the keyed projection is coupled to the keyed hole in the face of the head (see figures 2-3 how element 40 of the striking insert couples in the face of the head (element 20)), wherein the striking insert further comprises a recess (element 43) formed in the keyed projection (see annotated figure 2 below sowing the recess (element 43) formed in the key projection (element 41) and extending from the inner surface towards the striking surface (see annotated figure 2 below showing the recess (element 43) extending from the inner surface (Detail B) towards to the striking surface (element 42)).

    PNG
    media_image1.png
    759
    959
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    862
    708
    media_image2.png
    Greyscale

However, Lin appears to be silent wherein his head comprises a first material, the striking insert comprises a second material, and wherein the first material is different than the second material.
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a first material (see col. 2, ll. 1-3) and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10), and wherein the first material is different than the second material (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide a head that comprises a first material, a striking insert comprises a second material, and wherein the first material is different than the second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 5, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the second material is a forged steel alloy carbide material.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22) wherein the second material is a forged steel alloy carbide material (see col. 2, ll. 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking insert comprises the second material is a forged steel alloy carbide material. Doing so allows the user to have a hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 6, Lin modified discloses: the hammer of claim 1, wherein the keyed projection of the striking insert is hollow (see figure 2 showing a cross-sectional view of the hammer and showing the keyed projection (element 41) being hollow in order to let element 511 of the lateral pin (element 50) to be inserted).
However, Lin appears to be silent wherein the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22) wherein the striking surface (figures 2-3 element 20) of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See annotated figure below the striking insert (element 22) has a striking face that .

    PNG
    media_image3.png
    570
    780
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface. Doing so provides the user with a striking surface that has a milled repeating pattern in order to provide a ridged surface which prevents the face from slipping when the head strikes the nail during operations.
Regarding claim 7, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein an outer diameter of the striking insert is equal to a diameter of the face of the head, wherein the outer diameter is between 1.25 in. and 1.75 in., and wherein the striking insert has a thickness in the transverse direction between 0.3 in. and 0.5 in., and wherein a length of the keyed projection of the striking insert is between 0.6 in. and 0.9 in. in the transverse direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide suitable dimensions of the striking insert, face of the head, and length of the keyed projection as desired by the user depending on the particular work piece being used for provide a secure fit between the different components of the hammer during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 10, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne’s hammer wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide a strong durable single piece hammer that allows the user to 
Regarding claim 11, Lin further modified discloses all limitations as stated in the rejection of claims 1 and 10, but appears to be silent the hammer of claim 10, wherein the first material is a titanium alloy, and the second material is a steel alloy.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a head (element 12) and striking insert (element 22), wherein the first material is a titanium alloy, and the second material is a steel alloy (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide wherein the first material is a titanium alloy, and the second material is a steel alloy. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
Regarding claim 21, Lin modified discloses: the hammer of claim 1, wherein the recess in the keyed projection of the striking insert terminates within the striking insert such that the recess consists of only a single opening in the keyed projection (see annotated figure below showing the recess (element 43) in the key projection (element 41) terminates within the striking insert (element 40) an is a single opening in the keyed projection).

    PNG
    media_image4.png
    862
    708
    media_image4.png
    Greyscale

Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) as applied to claim 1 above, and further in view of Whalen (US Patent No. 6,595,087).
Regarding claim 2, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, and the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection.
Thorne further teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 22), wherein the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC(see col. 2, ll. 8-14 where the prior art states that “The striking portion 22 is made of hardenable steel such as steel alloy 4140 which is a medium-carbon low alloy steel” and “alloy 4140 has a Rockwell hardness of C54 to 59”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC. Doing so allows the user to have a hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
However, Lin modified discloses a different means of the striking insert keyed projection being coupled to the keyhole of head and does not expressly disclose the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection. 
Whalen teaches it was known in the art to have a hammer (Figures 1-6 element 10) comprising a head (element 11) with a keyed hole (element 20) and a striking insert (element 21) with keyed projections (elements 25), wherein the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection (see col. 2, ll. 49-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Lin keyed projection of the striking insert to the keyed hole in the head connections with Whalen keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection, 
Regarding claim 3, Lin modified discloses: the hammer of claim 1, further comprising a lateral pin (element 50) that passes through the head and the striking insert (see figure 2 element 50 passes though the head (element 20) and the striking insert (element 40)).
However, Lin modified discloses a different means of the striking insert keyed projection being coupled to the keyhole of head and does not expressly disclose herein the keyed projection is coupled to the keyed hole with an interference fit.
Whalen teaches it was known in the art to have a hammer (Figures 1-6 element 10) comprising a head (element 11) with a keyed hole (element 20) and a striking insert (element 21) with keyed projections (elements 25), wherein the keyed projection of the striking insert is coupled to the keyed hole in the head with an interference fit (see col. 2, ll. 49-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Lin’s keyed projection is coupled to the keyed hole connections with Whalen’s keyed projection is coupled to the keyed hole with an interference fit connection, since simple substitution of known elements for another to obtain predictable results of having a connection between the keyed projection of the striking insert and the keyed hole of the head is known in the art.  connection between the striking insert and the head in order to provide a simple and secure fit of different components during operations. See MPEP 2143.1(B)
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Thorne (US Patent No. 6,536,308) as applied to claim 1 above, and further in view of Chen (US Pub. No. 2011/0314970).
Regarding claim 4, Lin modified discloses: the hammer of claim 1, further comprising a claw (see Detail B in the annotated drawing below) coupled to the head, the claw coupled to the head in the direction transverse to the longitudinal axis and opposite the face of the head (see Y-Y axis shows Detail B (claw) extending in a direction transverse to the longitudinal axis (X-X axis) and opposite of the face of the head (element 22)).
However, Lin appears to be silent wherein the striking insert and the claw both comprise the second material.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 2) and a claw (element 12), wherein the striking insert and the claw both comprise the second material (element 1 comprises of the claw (element 12) and see also paragraph 0015, ll. 1-2 where the prior art states “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the striking insert and the claw both comprise the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide wherein the striking insert and the claw both comprise the second material. Doing so allows the user to have a hammer comprising of multiple separate parts made of different or the same materials with improved physical or mechanical properties suitable for hammer to have depending on the work piece to be worked on during operations. (See MPEP 2144.07)
Regarding claim 8, Lin modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, further comprising a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), the slotted punch further comprising a punch surface (element 17) in the head where the bore terminates.

    PNG
    media_image5.png
    648
    822
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates. Doing so allows the insertion of a nail to be arranged onto the slotted punch which allows the user to drive the nail onto the work piece without holding the nail during operations.
Regarding claim 9, Lin modified discloses all limitations as stated in the rejection of claims 1 and 8, but appears to be silent the hammer of claim 8, wherein the slotted punch is tear shaped and includes a magnetic retainer.
Chen teaches it was known in the art to have a hammer (Figure 1 element 10) wherein the slotted punch is tear shaped (see annotated figure above Detail D is teared shaped) and includes a magnetic retainer (element 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Chen to provide wherein the slotted punch is tear shaped and includes a magnetic retainer. Doing so allows the insertion of a nail to be arranged onto the slotted punch and held in place by the magnet in order to allow the user to drive the nail onto the work piece without holding the nail during operations.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US Patent No. 6,536,308) in view of LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 20, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) comprising a first material (see col. 2, ll. 1-3) and defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending along a transverse axis orthogonal to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising: a keyed hole (element 24) in a face of the head (see Detail A in the annotated figure below); a striking insert (element 22), the striking insert further comprising a keyed projection (element 26) coupled to the keyed hole in the face of the head (see figure 1 and see also col. 2, ll. 24-26); and a claw (element 16).

    PNG
    media_image6.png
    663
    891
    media_image6.png
    Greyscale

However, Thorne appears to be silent regarding his handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer, and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17) adjacent to a second end opposite the first end (the grip portion (element 66) as taught by LaPorte, now located on the handle (element 14), would be located adjacent to a second end (end opposite of Detail A) opposite the first end), a slotted punch (element 46) extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (the slotted punch (element 46) as taught by LaPorte, now in place through the face (Detail A) and the striking insert (element 22) and extending partially through the head (element 12) as taught by Thorne, would comprise a bore extending in the direction transverse to the longitudinal axis (X-X axis)); a punch surface (see Detail A in the annotated figure below) in the head where the bore terminates; and a magnetic retainer (element 42).

    PNG
    media_image7.png
    571
    773
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, a punch surface in the head where the bore terminates; and a magnetic retainer. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17) and allows the user to insert a nail into the slotted punch in order to be held in place in such arrangement that allows a user to initiate a nail-driving operation without holding on to the nail as disclosed by LaPorte (see paragraph 0015, ll. 10-14).
However, Thorne modified appears to be silent the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and extending along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle) and that his claw is slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).

    PNG
    media_image8.png
    814
    452
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent in regards to head comprising a second material, his striking insert comprising a third material and his claw comprising a fourth material; wherein the first material, the second material, the third material, and the fourth material are each different materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the head comprises a second material, striking insert comprises a third material, the claw comprises a fourth material, wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 6,928,899) in view of Hung (US Pub. No. 2018/0207780), Thorne (US Patent No. 6,536,308), LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 22, Lin discloses: a hammer (Figures 1-4) comprising: 
a handle (element 10/11) comprising a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion (element 11) on a first end (see Detail A in the annotated figure below) and a grip portion (element 12) on a side surface of the handle adjacent to a second end opposite the first end (see annotated figure blow showing the grip portion (element 12) on a side surface of the handle (element 11) adjacent to a second end (Detail B) opposite of Detail A); 
a head (element 20) coupled to the mounting portion of the handle (see col. 3, ll. 3-4) and extending along a transverse axis orthogonal to the longitudinal axis (see Y-Y axis shows element 20 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising: 
a keyed hole (element 221) in a face of the head (element 22); and 
a striking insert (element 40), the striking insert further comprising a keyed projection (element 41) coupled to the keyed hole in the face of the head (see figures 2-3);
a claw (see Detail C in the annotated figure below); and
further comprising a recess (element 43) in the keyed projection of the striking insert (see annotated figure 2 below showing the recess (element 43) formed extending from a surface of the keyed projection opposite the striking surface towards the striking surface (see annotated figure 2 below showing the recess (element 43) extending from the inner surface (Detail B) towards to the striking surface (element 42)).

    PNG
    media_image9.png
    789
    959
    media_image9.png
    Greyscale


    PNG
    media_image2.png
    862
    708
    media_image2.png
    Greyscale

a first material, the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle; a striking insert comprising a third material, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis;  a punch surface in the head where the bore terminates; and a magnetic retainer; and the claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; and wherein the first material, the second material, the third material, and the fourth material are each different materials. 
Hung teaches it was known in the art to have hammer (Figures 1-7) comprising a handle (element 10), a first working portion (element 30), and a second working portion (element 20) that are detachably connected from one another (see paragraph 0018), and further discloses that the handle comprises a first material (see paragraph 0018 and 0021 where the prior art states that the material “may be made of a light material, such as aluminum or plastic steel”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Hung to provide the handle comprises a first material. The motivation for doing so allows the user to have a hammer comprising of multiple separate parts 
However, Lin modified appears to be silent wherein the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle; a striking insert comprising a third material, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis;  a punch surface in the head where the bore terminates; and a magnetic retainer; and the claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; and wherein the first material, the second material, the third material, and the fourth material are each different materials. 
Thorne teaches it was known in the art to have a hammer (Figure 1 element 10) comprising: a handle (element 14), with a head (element 12) comprising a second material (see col. 2, ll. 1-3), and a striking insert comprising a third material (see col. 2, ll. 8-10) which are different from each other (see col. 2, ll. 1-3 where the prior art “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Thorne to provide a head that comprises a first material and a striking insert comprises a second material. Doing so allows the user to have an interchangeable hammer with a first component that is composed of a material less dense than steel and therefore easier for the user to handle and a second tool component that has characteristics that are harder or otherwise useful as a working tool portion as disclosed by Thorne (see col. 1, ll. 31-44).
However, Lin further modified appears to be silent wherein a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis;  a punch surface in the head where the bore terminates; and a magnetic retainer, the claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; and wherein the first material, the second material, the third material, and the fourth material are each different materials. 
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a slotted punch (element 46) extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (the slotted punch (element 46) as taught by LaPorte, now in place through the face (Detail A) and the striking insert (element 22) and extending partially through the head (element 12) as taught by Thorne, would comprise a bore extending in the direction transverse to the longitudinal axis (X-X axis)); a punch surface (see Detail A in the annotated figure below) in the head where the bore terminates; and a magnetic retainer (element 42).

    PNG
    media_image7.png
    571
    773
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of LaPorte to provide a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and 
However, Lin further modified appears to be silent wherein a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, the claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; and wherein the first material, the second material, the third material, and the fourth material are each different materials. 

    PNG
    media_image8.png
    814
    452
    media_image8.png
    Greyscale

Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the annotated figure below) opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and extending along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle) and that his claw is slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw 
However, Lin further modified appears to be silent in regards to the claw comprising a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to provide wherein the claw comprising a fourth material and wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 23 recites limitations related to the hammer and specifically wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.
The teaching of Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (Figure 5) with a .
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12 recites limitations related to the hammer and specifically wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.
The teaching of Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (Figure 5) with a T-Channel that interacts with a tongue (element 13) of the claw in order to connect with each other. However, the above reference differentiates in structure and does not disclose the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
On pages 8-10, the applicant arguments with respect to claim 1 and prior art Chen (US Pub. No. 2011/0314970) have been considered but are moot because the rejection has been withdrawn. 
On pages 11-12, the applicant arguments with regards of the combination of Lin, U.S. Patent No. 6,928,899, and Thorne, U.S. Patent No. 6,536,308 is traverses this ground of rejection because Lin and Thorne do not disclose, suggest, or teach "the head comprising a first material... and a striking insert comprising a second material... wherein the first material is different than the second material," which claim 1 recites. Applicant submits that this modification is improper because modifying Lin according to Thorne would render Lin unsatisfactory for its intended purpose. According to MPEP § 2143.01(V), "if a proposed modification would render the prior art unsatisfactory for its intended purpose, there can be no suggestion or motivation to make the proposed modification, and thus such a modification is not obvious." (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). Applicant further submits that this modification is improper because modifying Lin according to Thorne would render Lin unsatisfactory for its intended purpose. According to MPEP § 2143.01(V), "if a proposed modification would render the prior art unsatisfactory for its intended purpose, there can be no may have a different hardness (see e.g., Thorne, col. 1, lines 18-19: "titanium is a softer material than hardened steel."). However, a differential hardness between the objects coupled would appear to limit the effectiveness of the coupling due to a deformation during use. In particular, the softer metal would appear to deform at a different rate than the harder metal.
The examiner respectfully disagrees. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (See MPEP 716.01C). Furthermore, the applicant fails to provide an evidence that the base reference would be destroyed or not function properly with the modification of the secondary reference and only stating that the material may have differential hardness between the objects coupled would appear to limit the effectiveness of the coupling due to a deformation during use is found unpersuasive.
On page 13, the applicant respectfully traverses the ground of rejection for claim 4 because the cited references do not disclose "the striking insert and the claw both comprise the second material" as recited in claim 4. To teach this feature, the Office Action cites to paragraphs 0015 and 0016 in Chen. Applicant submits that there is no evidence that the A164 titanium alloy in Chen is classified as a p titanium alloy or that the A164 titanium alloy in Chen has a hardness above HRC 45. Therefore, Applicant respectfully submits that the Office Action has not established that A164 titanium alloy and p titanium alloy in Chen are the same material.
The examiner respectfully disagrees. Applicant is first reminded that it has been held that the selection of a known material based on its suitability for an intended purpose supports a prima facie case of obviousness. Second, applicant appears to argue that two variants of the same titanium alloy cannot be considered the same material. However, one of ordinary skill in the art would recognize that the titanium alloys indeed are the same material (i.e. an alloy of titanium), wherein the only arguable difference lies in the mechanical properties (i.e. hardness) of said alloy. Assuming arguendo, applicant's arguments are tantamount to arguing that two physically separate pieces of the same chemical compound are different, solely based on their interactions with the surrounding environment. Thus, the prior art is deemed to render obvious the claim as recited in claim 4, absent additional claim limitations which would otherwise specify the chemical composition of the second material.
On page 20, the applicant submits that independent claim 20 is patentable over the cited references at least because the cited references fail to disclose, teach, or suggest "a handle comprising a first material," "a head comprising a second material," 
The examiner respectfully disagrees. It appears that applicant is construing the guidelines of 2144.07 under a piecemeal analysis, wherein applicant is of the opinion that the phrase of the "selection of a known material based on its suitability for its intended purpose" only covers a single material. However, said arguments are considered unpersuasive in light of the fact that said MPEP section provides legal examples which consider multiple materials for selection. For instance, it has been held that "reading a list and selecting a known compound to meet known requirements is no “each composed of differing materials”, thus comprising different materials each different from each other. Further, it appears that applicant failed to consider that the motivation relied upon is not that the parts are "interchangeable", per se, but rather, that one of ordinary skill in the art would recognize the suitability of different materials for a particular or intended purpose, wherein the exemplified purpose includes the interchangeability of said parts that comprise the different materials. Likewise, assuming arguendo, one of ordinary skill in the art would recognize other suitable purposes such as improved physical or mechanical properties for the hammer. Therefore, applicant's allegation that the motivation is improper is considered unpersuasive in light of the fact that the motivation relies on established principles and knowledge as described in MPEP 2144.07

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/3/2021
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 7, 2021